Citation Nr: 0524445	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from April 1943 to December 1945, and again from 
September 1948 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  This case was last before the Board in 
August 2004, when it was remanded for further development 
which has been satisfactorily completed.  


FINDINGS OF FACT

1.  There were no service-connected disabilities established 
during the veteran's lifetime.  

2.  The veteran died in October 2000 at the age of 77 due to 
chronic obstructive pulmonary disease (COPD) and emphysema, 
both of which were the result of tobacco abuse.  

3.  The fatal lung disabilities were not present in service 
or for many years afterward and were not etiologically 
related to service.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Appeals Management Center (AMC) have notified the appellant 
of the evidence and information needed to substantiate the 
current claim, the information she should provide to enable 
VA to obtain evidence on her behalf, the assistance that VA 
would provide to obtain evidence on her behalf, and the 
evidence that the appellant should submit if she did not 
desire VA to obtain the evidence on her behalf.  See, e.g., 
the RO letter dated August 23, 2001, and the AMC letter dated 
October 21, 2004.  In these letters, the appellant was 
informed of what the evidence must show in order to support 
the claim.  The appellant was also asked to inform VA of any 
additional evidence which she thought would support her 
claims, so that VA could attempt to obtain this additional 
evidence for her.  Moreover, since the appellant was informed 
of the evidence that would be pertinent to her claim and 
requested to submit such evidence or provide the information 
necessary to enable the VA to obtain such evidence, the Board 
believes that the appellant was on notice of the fact that 
she should submit any pertinent evidence in her possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, extensive VA, private, and military medical records 
have been obtained.  The appellant stated in November 2004 
that she had no further medical evidence to submit in support 
of her claim.  Neither the appellant nor her representative 
has identified any additional evidence which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
In December 2004, in response to the Board's directive, the 
AMC requested the U.S. Naval Hospital (USNH) in Charleston, 
SC, to provide copies of all relevant medical records of the 
veteran's treatment at that facility from January 1970 
through December 2000; however, only records dating from 
January 1991 to April 2000 were received in response to this 
request without further comment by the USNH.  For reasons 
discussed below, the Board deems this response adequate for 
the purposes of the present appeal.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2001, shortly after the 
enactment of the VCAA in November 2000.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated 
the claim in June 2005.  There is no indication or reason to 
believe that that the ultimate decision of the agency of 
original jurisdiction on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that any procedural errors by the RO or 
the AMC in the development and consideration of this claim 
were insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  



II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests pulmonary 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service, 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  38 U.S.C.A. § 1103.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the veteran was brought to the emergency 
room of a private hospital on October [redacted], 2000, for 
evaluation of hematemesis for the past two or three days 
associated with shortness of breath and wheezing.  He had 
been on chronic oxygen for the previous five years.  The 
veteran had a known medical history of end-stage lung disease 
secondary to emphysema; in addition, the veteran or some 
member of his family reported at this time that he also 
possibly had lung cancer.  When he arrived at the emergency 
room, the veteran was in acute respiratory distress; he was 
emergently intubated but soon developed irreversible cardiac 
arrest and died.  The official Certificate of Death states 
that the veteran died as a result of COPD due to severe 
emphysema due to tobacco abuses.  No contributory cause of 
death was listed, and no autopsy was performed.  

The service medical records dating from 1943 to 1969 are 
negative for evidence of chronic lung disability.  On 
periodic medical examinations in November 1951, November 
1957, September 1960, and September 1964, and on his 
retirement medical examination in December 1968, the veteran 
specifically denied having any shortness of breath or other 
respiratory problems.  The clinical evaluation of his lungs 
on all of these examinations was normal, and a chest X-ray 
taken in December 1968 was also normal.  

In September 1970, more than one year after his discharge 
from service in July 1969, the veteran was transferred to the 
Charleston VA Hospital from a nearby USNH for the evaluation 
of suspected pulmonary tuberculosis based upon a suspicious 
X-ray study taken in August 1970.  He reported that he had 
been experiencing a dry cough for the previous three or four 
months, and it was noted that he smoked 1-11/2 packs of 
cigarettes per day.  Although he remained hospitalized for 63 
days, extensive testing and evaluation of the veteran at this 
time failed to confirm the presence of active pulmonary 
tuberculosis.  For example, seven cultures were negative and 
all bacteriological reports were also negative for pulmonary 
tuberculosis.  No definitive diagnosis was reported at this 
time, and subsequent medical records dating up to the 
veteran's death in October 2000 do not reflect the presence 
of pulmonary tuberculosis.  

In January 1991, the veteran was seen at the same USNH 
complaining of shortness of breath and intermittent 
hemoptysis for the previous six months.  It was reported that 
he had not seen a doctor for at least four years, and it was 
noted that he had a history of smoking three packs of 
cigarettes per day for about 42 years.  A computed tomography 
(CT) study of the veteran's chest disclosed moderately severe 
but stable COPD.  Subsequent treatment records from this USNH 
document the treatment of multiple medical problems, 
including tobacco-related COPD and emphysema, up through 
April 2000.  No diagnosis of pulmonary tuberculosis or lung 
cancer is reflected by these medical records.  

In February 2000, the veteran was referred by the USNH to a 
private urologist for evaluation of an elevated PSA 
(prostate-specific antigen) test in January.  Physical 
examination of the veteran disclosed "an incredibly large" 
prostate which was assumed to be due to benign prostatic 
hypertrophy (BPH).  It was further reported that the veteran 
might also have "a small amount of prostate cancer but with 
a PSA of 10 in a 76 year old male in this large of a gland, I 
do not feel that this will be an issue in his life."  A 
biopsy to confirm the presence of prostate cancer was not 
felt to be warranted, and both the veteran and his family 
agreed with this assessment.  

Although the veteran continued to receive primary care at the 
USNH, beginning in January 2000 he was also treated for BPH 
at a VA facility.  VA outpatient treatment records dating 
from January to September 2000 are of record, and these 
medical records note that a chest X-ray taken in July 2000 
disclosed findings typical of COPD, and that a chest CT scan 
in September 2000 indicated emphysema.  It was also noted in 
these records that the veteran had a history of emphysema 
secondary to a long history of tobacco use (up to three packs 
per day) although he had not used any tobacco product in the 
last ten years.  No evidence of pulmonary tuberculosis or 
lung cancer is reflected by these medical records.  

In June 2004, the appellant argued that the veteran may have 
developed lung cancer due to his exposure to Agent Orange 
while serving in Vietnam.  

The evidence of record establishes that the veteran died at 
the age of 77 due to tobacco-related COPD and emphysema.  
Prostate cancer, if present, was not felt to be life 
threatening, it was not officially certified as a cause of 
the veteran's death, and there is in fact no medical evidence 
suggesting that it played any causal role in his death.  
Likewise, lung cancer was not officially certified as a cause 
of death, and it is not clinically demonstrated at any time.  
On the day the veteran died, a verbal history of possible 
lung cancer was reported which was never clinically 
confirmed.  Moreover, a CT scan and chest X-ray taken shortly 
before the veteran's death did not disclose any evidence of 
lung cancer.  

Although pulmonary tuberculosis was suspected within three 
years of service, the presence of this disease was never 
clinically confirmed at that time, subsequent medical records 
do not reflect the presence of pulmonary tuberculosis or 
residuals thereof, and pulmonary tuberculosis was not 
mentioned in the Certificate of Death.  In sum, there is no 
indication in the medical evidence that pulmonary 
tuberculosis or residuals thereof played a causal role in the 
veteran's death.  For this reason, any additional USNH 
records dating from 1970 and immediately afterward, if they 
even exist, are not deemed to be relevant to the present 
appeal.  

Neither COPD nor emphysema was present in service, as 
demonstrated by the December 1968 chest X-ray; and clinical 
evidence of these disorders does not date from earlier than 
1991, more than 20 years after service.  Moreover, these 
disorders were clearly the result of the veteran's heavy use 
of tobacco products over a period of about 40 years which 
included at least some of his active service; and service 
connection for any disease based upon the veteran's tobacco 
use in service is legally prohibited under 38 U.S.C.A. 
§ 1103.  

Although the appellant was advised at the RO hearing in March 
2004 of the need for competent medical evidence establishing 
a nexus between the cause of the veteran's death and service, 
and she indicated an intention to obtain and submit such 
evidence in support of her claim, the current evidentiary 
record does not reflect any such medical evidence.  Since a 
clear preponderance of the evidence is unfavorable to the 
present claim, this appeal will be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


